FRIEDMAN, Chief Judge,
concurring in the result.
Although I agree with the court that the motions for summary judgment should be denied, I write separately because I view certain aspects of the case somewhat differently than it does, and would not say many of the things it says.
1. The apparent rationale of the court’s decision, with which I agree, is that the taking was the preclusion of the beneficial use of the property by the plaintiffs as the result of the inclusion of the property in the White Sands Missile Range and not the condemnation of the 10-year term of annual leaseholds.
I also agree with the court that, under this theory, the date of taking — on which, by definition, the statute of limitations in this taking case began to run — cannot be determined on summary judgment but requires further development of the facts. The White Sands Missile Range was established in 1942, and the taking may have occurred at that time, shortly thereafter, or not until much later. Until all the pertinent facts concerning the operation of the Range and the point at which its activities had a sufficient impact upon the use of the land to constitute a taking of the plaintiffs’ interest are known, however, it is impossible to determine whether this suit was timely filed. Since the petition was not filed until March 12, 1979, the suit cannot be maintained unless the taking occurred after March 12, 1973.
Finally, I agree with the court that the amount awarded as just conpensation for the yearly leasehold interests the United States acquired by condemnation do not constitute just compensation for the government’s taking of the plaintiffs’ interest in the land that occurred. The amount awarded for the temporary takings by definition is only the value of those ephemeral interests, which also by definition does not equal the value of the permanent property interests taken from the plaintiffs.
*462. In Southern California Financial Corporation, the trial judge ruled that a similar series of condemnations of yearly leasehold interests by the Air Force constituted a taking as of the date "the plaintiff knows or has reason to know both that his land has been taken and the extent of the taking,” and that such taking occurred when the attorney for the United States stated during a conference in judicial chambers that the government "would continue to condemn the property in the future ad infinitum.” The trial judge concluded that ’’’’successive condemnations of terms for years, coupled with a permanent need for the property and a fixed determination to continue condemnations indefinitely for the foreseeable future, amount to a taking of the fee or a permanent easement.” We rejected that conclusion without reaching the merits, on the ground that the Air Force had no authority to take a fee or perpetual interest worth more than $50,000, and therefore dismissed the petition.
(a) In the present case, unlike Southern California, the taking the court finds was not the series of leaseholds condemned, but the prior establishment of the Range, which at some point made the plaintiffs’ interests in the property worthless for grazing purposes. The Southern California case accordingly does not stand in the way of the court’s determination that there was here a taking for which the plaintiffs are entitled to just compensation.
(b) In dismissing the petition in Southern California, we held, on the basis of the trial judge’s findings which we accepted, that "a taking of the permanent or indefinite character now claimed by plaintiff would have required the specific consent of Congress under the annual Military Construction Program” and that "in seeking renewable one-year leases, the Air Force deliberately sought to avoid the need for approval in an annual Military Construction Appropriations Act, and no such consent was obtained.” 225 Ct. Cl. at 108-09, 634 F. 2d at 524. In seeking review of the trial judge’s decision, neither party challenged or even questioned those findings, and we acted on the' assumption that the cited statutes required prior congressional approval.
*47In the present case, however, we know that although prior to 1960 the statute imposed that requirement, the statute was changed in that year to require only that the Secretary of any military department give the Armed Services Committees of the Senate and the House 30 days’ prior notice before acquiring the fee title to real property for more than $50,000. The Southern California decision holds only that, under the earlier statute we assumed was applicable, the Air Force had no authority to take a fee interest. That decision does not govern the present case, in which the current statute does not impose that requirement.
Of course, if it were held that the taking in this case occurred prior to 1960, the earlier statute would then be applicable and Southern California would bar the present suit. But if the taking occurred at that earlier time, there would be no need to consider this issue, since any suit based upon such earlier taking would long since have been barred by our 6-year statute of limitations.